Citation Nr: 0606411	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  96-46 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the residuals of a fracture of the right 
mandible.  

2.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
April 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
increased ratings for the veteran's service-connected 
lumbosacral strain and right mandible disabilities.  A 
February 2003 rating decision granted an increased rating of 
40 percent for the veteran's service-connected lumbosacral 
strain effective back to original date of the current claim 
for an increased rating.

The case was previously before the Board in March 1998 and 
October 2003.  On both occasions it was remanded for 
additional development.  The requested development has been 
completed. 


FINDINGS OF FACT

1.  The residuals of a fracture of the right mandible are 
manifested by inter-incisal opening between 30 to 35 
millimeters, crepitus of the temporomandibular joints, and 
complaints of pain and discomfort.

2.  The lumbosacral strain is manifested by flexion to 65 
degrees, extension to 25 degrees, lateral bending to 25 
degrees bilaterally, lateral rotation to 30 degrees 
bilaterally and complaints of pain and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent rating for residuals of a fracture of the right 
mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.149, Diagnostic Code 9904 
(2005).

2.  The criteria for a disability rating in excess of 40 
percent rating for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Codes 5292, 5295 (2002) (prior to September 
26, 2003), and Diagnostic Code 5237 (2005) (after September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in March 2004 satisfied the duty to notify 
provisions.  The veteran has been accorded several 
examinations for disability evaluation purposes and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist.  To the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds that error to be harmless.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Residuals of Fracture of the Right Mandible

The evidence of record reveals that the veteran suffered a 
fracture of his right mandible during service.  He has been 
service-connected for this disability at a 20 percent 
disability rating effective since February 1969.  
Specifically, a 20 percent disability rating is assigned 
pursuant to Diagnostic Code 9904 for malunion of the 
mandible.  A 20 percent rating is assigned for severe 
displacement and is the maximum disability rating assignable 
under this diagnostic code.  38 C.F.R. § 4.150, Diagnostic 
Code 9904.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected residuals of a fracture of the 
right mandible.  In March 2005 a VA dental examination of the 
veteran was conducted.  The veteran reported complaints of 
bilateral temporomandibular joint (TMJ) pain.  Physical 
examination revealed inter-incisal opening to 35 millimeters, 
a prior examination in May 1999 only revealed opening to 30 
millimeters, with evidence of pain and discomfort.  Crepitus 
of both TMJs was noted, but there was no neurologic 
impairment or impairment of jaw muscle function noted.  X-ray 
examination revealed no malunion or nonunion of the mandible.  

Disability ratings in excess of 20 percent can be assigned 
under Diagnostic Code 9905, which governs ratings of limited 
motion of the temporomandibular articulation.  A 30 percent 
evaluation is assignable for interincisal range of motion 
from 11 to 20 millimeters.  A 40 percent evaluation is 
assignable for interincisal range of motion from 0 to 10 
millimeters.  The note to Diagnostic Code 9905 provides that 
ratings for limited interincisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905.  In the present case, 
the veteran has a maximum opening range of between 30 
millimeters and 35 millimeters which would only warrant a 10 
percent disability rating under this diagnostic code.  38 
C.F.R. § 4.150, Diagnostic Code 9905.  Moreover, there is no 
evidence of nonunion or loss of the mandible, so rating the 
veteran's disability under Diagnostic Codes 9900, 9901, 9902, 
9903 is not warranted.  38 C.F.R. § 4.150, Diagnostic Codes 
9900, 9901, 9902, 9903.

The veteran is receiving the maximum assignable disability 
rating of 20 percent under Diagnostic Code 9904.  While the 
veteran does have limited motion of the TMJ, it is only 
limited to a level that would warrant the assignment of a 10 
percent disability rating.  Finally, there is no other 
Diagnostic Code which is appropriate to rate the veteran's 
disability under.  Accordingly, entitlement to a disability 
rating in excess of 20 percent for the residuals of a 
fracture of the right mandible is denied.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2002).  This has been accomplished 
in the present case as the veteran is assigned a 20 percent 
disability rating for his service-connected mandible 
disability.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 20 percent for the veteran's service-
connected mandible disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Lumbosacral Stain

Service connection for lumbosacral strain was granted by an 
April 1969 RO rating decision and a 10 percent disability 
rating under Diagnostic Code 5295 was assigned.  A February 
2003 rating decision granted an increased rating of 40 
percent under Diagnostic Code 5292 for severe limitation of 
motion of the lumbar spine resulting from the service-
connected lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  The effective date of the 40 percent 
rating was from December 1995 which is the date of the 
veteran's claim for an increased rating for his service-
connected back disability.

The RO has obtained the veteran's VA medical treatment 
records and numerous VA examination reports of the veteran 
which span the period of time from 1996 to the present.  

In March 1999 and May 1999 examinations of the veteran were 
conducted.  The report of the March 1999 examination reflects 
that the examiner found that there was no evidence of 
radiculopathy, weakened movement, excess fatigability, or in-
coordination.  He had 55 degrees flexion and 20 degrees of 
extension; right lateral bending to 20 degrees and left 
lateral bending to 30 degrees; right lateral rotation to 35 
degrees and left lateral rotation to 30 degrees.  He had 
increased pain at the extremes of motion.  The report of the 
May 1999 examination reflects that the veteran had complaints 
of pain and decreased movement of his spine.  Physical 
examination was conducted and there was evidence of muscle 
spasm.  Range of motion testing revealed that the veteran had 
forward flexion to 45 degrees; extension to 15 degrees; 
lateral flexion (side bending) to 10 degrees on the left and 
5 degrees on the right; and rotation to 5 degrees, 
bilaterally.  Neurologic examination was normal with no 
evidence of radiculopathy or myelopathy.  

In February 2003, the most recent VA examination of the 
veteran was conducted.  Again, the veteran had complaints of 
pain and decreased movement of his spine.  Physical 
examination was conducted.  There was no objective evidence 
of muscle spasm, but there was some tenderness to palpation 
of the lumbosacral spine.  Range of motion testing revealed 
that the veteran had:  flexion to 65 degrees; extension to 25 
degrees, lateral bending to 25 degrees, bilaterally; and, 
lateral rotation to 30 degrees, bilaterally.  Reflexes were 
intact and straight leg raising tests were negative for 
radiculopathy.  Recent neurologic tests were also noted to be 
negative for radiculopathy.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  However, the veteran is 
not service-connected for disc disease and neurologic 
examinations have been negative for evidence of radiculopathy 
or myelopathy.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003). 
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002)(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent).  38 C.F.R. § 4.71, Diagnostic Code 
5295(2002)(effective before September 26, 2003).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  And, a 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".    38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 5.  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  The schedular criteria 
"are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present 
when there is a disability of the spine."  68 Fed. Reg. at 
51,455 (Supplementary Information).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected lumbosacral strain.  The veteran 
is assigned a 40 percent disability rating under the criteria 
of Diagnostic Codes 5292 effective before September 26, 2003.  
Under the schedular criteria of former Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, and 
former Diagnostic Code 5295, pertaining to lumbosacral 
strain, as in effect prior to the revision of the criteria 
for rating disabilities of the spine effective September 26, 
2003, the maximum schedular evaluation was 40 percent, which 
is the currently assigned rating in effect for his lumbar 
spine disorder, and so an evaluation higher than 40 percent 
is not available under those former rating criteria.  

Moreover, under the current rating criteria the veteran does 
not warrant an increased rating.  The medical evidence of 
record clearly shows that the veteran has limitation of 
motion of the lumbar spine with pain on motion, but without 
any other neurologic symptoms or impairment.  There is no 
objective medical evidence of record which supports the 
assignment of a disability rating in excess of 40 percent 
under either the old or current rating criteria for spine 
disabilities.  Accordingly, the assignment of a disability 
rating in excess of 40 percent for the service-connected 
lumbosacral strain must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 10 percent for the veteran's service-
connected mechanical low back pain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for the residuals 
of a fracture of the right mandible is denied. 

A disability rating in excess of 40 percent for lumbosacral 
strain is denied. 



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


